Citation Nr: 1329228	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-23 244	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Whether the VA properly calculated the Veteran's educational 
assistance payment rate as three-quarter time for the terms 
January 13 to March 3, 2010, and from March 10 to May 5, 
2010.

Whether payment of educational assistance can be made for 
the interval between the term ending January 5, 2010, and 
the term beginning January 13, 2010.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an education award dated in October 2009 in 
which the RO informed him of their plans to pay his 
educational assistance at the three-quarter time rate from 
January 13, 2010 to May 6, 2010.  After the Veteran 
disagreed with this determination, the RO refined the issues 
on appeal to those reflected on the title page of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

After the RO issued a Statement of the Case in April 2010, 
the Veteran submitted a substantive appeal, along with 
additional argument and documentary evidence.  The RO has 
not reviewed this new argument and evidence in connection 
with a determination on the Veteran's claim.  In July 2013, 
the Board wrote the Veteran, explaining that the RO had not 
reviewed this new evidence, and that if he wished to waive 
initial RO review he could do so.  In August 2013, the 
Veteran responded that he did not wish to waive initial RO 
review.  He specifically requested that the Board remand the 
matter to the RO for a complete de novo review of all the 
evidence of record.

Accordingly, to provide the Veteran with all due process in 
this matter, the case is REMANDED for the following action:

The RO should again review the record, 
to include all evidence and argument 
submitted since the April 2010 Statement 
of the Case.  If either benefit sought 
on appeal remains denied, the Veteran 
and his representative, should he choose 
to designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2012).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


